TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00273-CR




                                     Larry Wigfield, Appellant

                                                   v.

                                    The State of Texas, Appellee



          FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
          NO. 09-01437-3, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Larry Wigfield seeks to appeal a judgment of conviction for assault. The trial court

has certified that: (1) this is a plea bargain case and Wigfield has no right of appeal, and (2) Wigfield

waived the right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                                ___________________________________________

                                                J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: June 17, 2009

Do Not Publish